                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 THY CHEA,

                Plaintiff,
                                                            Civil Action No. 19-12569-DPW
 v.

 CHAD WOLF, Acting Secretary, Department
 of Homeland Security; MATTHEW T.
 ALBENCE, Acting Director, U.S.
 Immigration and Customs Enforcement;
 MARCOS D. CHARLES, Acting Field Office
 Director, U.S. Immigration and Customs
 Enforcement Boston Field Office; MICHAEL
 POMPEO, Secretary, Department of State; in
 their official capacities.

                Defendants.

             ASSENTED TO MOTION FOR SECOND EXTENSION OF TIME

       NOW COME Defendants, by and through their attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, and respectfully request this Court to extend

the deadline for Defendants to file a responsive pleading for an additional fourteen (14) days,

from January 29, 2020, to February 12, 2020. Defendants’ deadline to respond to the Complaint

was initially January 15, 2020. Defendants seek this extension of time to allow the parties to

continue discussing a potential resolution of this case and, in particular, to allow time for the

Plaintiff to submit Form I-131A, Application for Travel Document to the U.S. Embassy in

Phnom Penh, Cambodia, the adjudication of which may obviate the need for further litigation.

Opposing counsel has been contacted and has indicated her assent to this Motion.
       WHEREFORE, the Defendants respectfully request that the Court extend by fourteen

(14) days the date by which the Defendants must file a responsive pleading, or motion to dismiss

under Fed. R. Civ. P. 12(b), up to and including February 12, 2020.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Erin E. Brizius
                                             Erin E. Brizius
                                             Assistant U.S. Attorney
                                             United States Attorney’s Office
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3398
Dated: January 27, 2020                      Erin.E.Brizius2@usdoj.gov


                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that, pursuant to Local Rule 7.1, I conferred with Plaintiff’s counsel on

January 24, 2020, and she assented to the relief requested in this Motion.

                                             /s/ Erin E. Brizius
                                             Erin E. Brizius
Dated: January 27, 2020                      Assistant U.S. Attorney




                                                2
